DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted on 14 March 2022 has been considered, however, the reference to U.S. P.G. Pub. 20110265524 to Kim et al. has been lined through as this reference was previously cited in the IDS submitted on 06 December 2019.

Response to the AFCP 2.0 Request/Response to Amendments
Examiner has carefully considered the AFCP 2.0 Request submitted on 21 April 2022.  Examiner finds that although the claim amendments may overcome the most recent rejection of record in the Final Office Action submitted on 21 December 2021, the claim amendments raise new issues, especially that of Obvious Double Patenting in view of U.S. Patent No. 10113258 to Seo et al.  Examiner tried to contact Attorney Suh on 26 April 2022 (leaving a voicemail) and on 27 April 2022, but has yet to receive a response.  Therefore, at this time, the claim amendments will not be entered and all current claims, 1-20, stand rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711